711 N.W.2d 309 (2006)
474 Mich. 1072
ADRIAN ENERGY ASSOCIATES, L.L.C., Cadillac Renewable Energy L.L.C., Genesee Power Station Limited Partnership, Grayling Generating Station, L.P., Hillman Power Company L.L.C., T.E.S. Filer City Station Limited Partnership, Viking Energy of Lincoln, Inc., and Viking Energy of McBain, Inc., Appellants,
v.
MICHIGAN PUBLIC SERVICE COMMISSION, Consumers Energy Company, Midland Cogeneration Venture, L.P., and Attorney General, Appellees.
Docket No. 130314 & (74), COA No. 261718.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the January 11, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.